Citation Nr: 1209069	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  10-23 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of a nose fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from June 1976 to June 1979.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO) that assigned a 10 percent rating for the Veteran's service-connected nose fracture residuals. 

In his June 2010 substantive appeal, the Veteran requested a Board videoconference hearing.  He failed to report, without cause, to such hearing scheduled in December 2011, and has not requested that his hearing be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704.

Notably, the Veteran underwent surgery for his nose fracture residuals in March 2011.  He raised a claim for a temporary total evaluation.  An October 2011 rating decision denied such claim.  He has not appealed such rating and that issue is not before the Board at this time.

FINDING OF FACT

The 10 percent rating assigned for obstruction of nasal passage as a residual of nasal fracture is the maximum schedular rating provided for such impairment; at no time during the pendency of this claim is the Veteran's nose fracture residual manifested as sinusitis, loss of part of his nose; polyps; bacterial rhinitis, or granulomatous rhinitis.

CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for residuals of nose fracture have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.1, 4.7, 4.97, Diagnostic Code (Code) 6502 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000  (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will  seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

For an increased-compensation claim, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran was advised of VA's duties to notify and assist in the development of this claim prior to the initial adjudication.  Mayfield, 444 F.3d 1328.  A September 2009 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  He has had ample opportunity to respond/supplement the record, and he has not alleged that notice has been less than adequate.  Accordingly, no further action is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's post-service reports of VA treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

Additionally, the Veteran was afforded VA examinations in October 2009 and March 2011.  The Board finds that the examinations are adequate because, as shown below, they were based upon consideration of the pertinent medical history, his lay assertions and current complaints, and because they describe the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and  injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Staged ratings are appropriate in claims for increase, when factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

Throughout the rating period on appeal, the Veteran's service-connected nose fracture residual has been evaluated as 10 percent disabling under Code 6502.  Such code provides a maximum 10 percent evaluation for traumatic deviation of the nasal septum with 50 percent obstruction of the nasal passage on both sides to complete obstruction on one side.  See 38 C.F.R. § 4.97, Code 6502.  

Turning to the evidence of record, a September 2008 VA Otolaryngology initial visit report reflects complained of chronic nasal obstruction, chronic rhinorrhea, and intermittent sinus pressure.  Physical examination revealed clear nares bilaterally without mucous or lesions.  There was ignificant right sided deviation of the septum with near complete obstruction of the right nasal passageway.  Chronic nasal obstruction secondary to deviated septum and refractory to nasal steroids and allergy treatment was assessed.  

The Veteran was afforded a VA examination in October 2009, at which time he complained of ongoing nasal obstruction on the right side.  He also had sinus congestion, greater on the right than the left.  He reported difficulty breathing through the nose, as well as sinus headaches with occasional clear nasal drainage.  He denied purulent drainage, crusting, or the use of prolonged antibiotics.  Physical examination revealed no tenderness with palpation of the sinuses.  There was no post-nasal drip and the nasal mucosa was mildly erythematous with some mild edema noted of the nasal mucosa.  There were no noted polyps, lesions, or purulence.  There was a 90 percent obstruction of the right nasal passageway.  The left nasal passageway was more patent with about 60-70 percent obstruction.  

VA clinical records dated from 2008 to March 2011 include treatment for the Veteran's deviated septum.  As noted, on March 7, 2011, the Veteran underwent surgery for his septal deviation.  The operative report noted no history of sinusitis.

The Veteran was afforded another VA examination on March 27, 2011, where he complained of interference of breathing through the nose, as well as nasal discharge.  He denied sinus pain or headaches, crusting, incapacitating episodes, prolonged antibiotic treatment, or bleeding.  Physical examination revealed some edematous and erythematous nasal mucosa and some bloody crusting on the right, causing about 50 percent obstruction.  There was also left-sided edema, causing about 50 percent obstruction on the left.  There were no polyps, lesions, or purulence.

With consideration of the above, the Board notes that the Veteran's nose fracture residuals have, throughout the appeal period, either caused complete obstruction of the right nasal passage, or 50 percent obstruction of both nasal passages.  As such, the disability picture is appropriately contemplated by the currently assigned 10 percent rating for deviated nasal septum under Code 6502.  Moreover, the Board notes that the 10 percent rating is the maximum rating available under Code 6502 and, as such, the Veteran is not entitled to a greater schedular rating under this code section.

The Board has also considered whether the Veteran would be entitled to a higher evaluation under other diagnostic criteria related to the respiratory system.  In this regard, the Board notes that Codes 6502-6524 are applicable to diseases of the nose and throat.  None these other diagnostic codes are applicable because the Veteran does not have loss or scarring of his nose (DC 6504); laryngitis (DCs 6515-16); aphonia (DCs 6518-19); injuries to his larynx (DC 6520) or pharynx (DC 6521); bacterial (DC 6523) or granulomatosis (DC 6524).  

While the Veteran has complained of sinus headaches/pain and rhinorrhea, he has never been diagnosed with any form of chronic sinusitis.  Indeed, the March 2011 operative report noted no history of sinusitis.  Moreover, there is no evidence that he suffers from allergic or vasomotor rhinitis.  As such, Codes 6510-6514 (sinusitis) and 6522-6524 (rhinitis) are also inapplicable.

Additionally, the Board acknowledges the Veteran's own statements that he is entitled to a higher disability rating.  His statements describing his symptoms are considered to be competent evidence.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002)(finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994)(noting competent lay evidence requires facts perceived through the use of the five senses).  However, these statements must be viewed in conjunction with the objective medical evidence as required by the rating criteria which is given greater probative value as it comports with the rating criteria.

The Board reiterates that the Veteran's disability has been no more than 10 percent disabling throughout the appeals period, so his rating cannot be "staged" because this represents his greatest level of functional impairment attributable to this condition since that date.  See Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Extraschedular consideration:

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record)

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996). 

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation in this case is not inadequate.  While the Veteran's 10 percent rating represents the maximum percentage available under the diagnostic code assigned, related code sections afford higher evaluations
for certain manifestations of the service-connected disability at issue, but the medical evidence reflect that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  Consequently, referral for extraschedular consideration is not indicated.

Finally, the record does not suggest, nor does the Veteran allege, that his service connected disability renders him unemployable.  Hence, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 


ORDER

A rating in excess of 10 percent for residuals of a nose fracture is denied. 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


